UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Perpetual Portfolio, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 Item 1. Schedule of Investments MIDAS PERPETUAL PORTFOLIO, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2010 (Unaudited) Shares Cost Value Gold (20.11%) SPDR Gold Trust (a) $ $ Silver (5.26%) iShares Silver Trust (a) Swiss Franc Assets (10.19%) 832,000 (b) Switzerland Government 2.50% Notes, due 3/12/16 Hard Asset Securities (15.90%) Copper Ores (1.75%) Southern Copper Corp. Crude Petroleum & Natural Gas (3.15%) Occidental Petroleum Corp. PetroChina Company Limited Petroleo Brasileiro S.A. Gold Ores (2.02%) Barrick Gold Corp. Goldcorp Inc. Industrial Gases (1.23%) Praxair, Inc. Petroleum Refining (1.61%) ConocoPhillips Exxon Mobil Corp. Plastic Materials, Resins & Nonvulcanelastomers (1.31%) E.I. du Pont De Nemours and Company Real Estate Investment Trusts (3.10%) Federal Realty Investment Trust Health Care REIT, Inc. Public Storage Soybean Oil Mills (0.88%) Archer-Daniels-Midland Company Steel Works, Blast Furnaces & Rolling Mills (Coke Ovens) (0.85%) Nucor Corp. Total hard asset securities Large Capitalization Growth Stocks (15.14%) Communications Equipment (1.75%) Cisco Systems, Inc. (a) Electronic Computers (1.28%) Hewlett-Packard Company (a) Fire, Marine & Casualty Insurance (1.47%) Berkshire Hathaway Inc. Class B (a) Information Retrieval Services (1.26%) Google Inc. - Class A (a) Life Insurance (1.14%) China Life Insurance Company Ltd. ADR Oil & Gas Field Services (1.17%) Schlumberger Ltd. Pharmaceutical Preparations (1.28%) Sanofi-Aventis ADR Radio & TV Communications Equipment (0.85%) QUALCOMM Inc. Services-Prepackaged Software (2.73%) Microsoft Corp. Oracle Corp. Telephone Communications (2.21%) China Mobile Ltd. ADR Telefonica, S.A. ADR Total large capitalization growth stocks Dollar Assets (33.64%) Money Market Fund SSgA Money Market Fund, 0.01% (c) Total investments (100.24%) $ Liabilities in excess of other assets (-0.24%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Represents principal amount denominated in Swiss Francs. (c)Rate represents the 7 day annualized yield at March 31, 2010. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited): Valuation of Investments Securities traded primarily on a U.S. national securities exchange (“USNSE”) are valued at the last reported sale price on the day the valuations are made. Securities traded primarily on the Nasdaq Stock Market (“Nasdaq”) are normally valued by the Funds at the Nasdaq Official Closing Price (“NOCP”) provided by Nasdaq each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., ET, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day, and securities traded in foreign and over-the-counter markets that are not also traded on a USNSE or Nasdaq, are valued at the mean between the last bid and asked prices. Gold and silver bullion is valued at 4:00 p.m., ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Funds may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010, in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Gold $ $
